In a proceeding pursuant to Social Services Law § 384-b to terminate the parental rights of the mother and the father on the ground of abandonment and permanent neglect, the putative father appeals from so much of an order of the Family Court, Richmond County (Cognetta, J.), dated May 12, 1992, as, after a hearing, found that he had permanently neglected the child.
*502Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, we find that the petitioning agency had sustained its burden of establishing that the putative father abandoned and permanently neglected his child. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.